Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered June 16, 1983, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The determination of the jury on issues of credibility is to be accorded the greatest weight on appeal (see, People v Malizia, 62 NY2d 755, 757, cert denied — US —, 105 S Ct 327; People v Parks, 41 NY2d 36, 47). We see no reason to disturb its resolution of those issues in the case at bar, especially since the record does not support defendant’s contention that the testimony of the prosecution witnesses was incredible as a matter of law. Viewing the evidence in the light most favorable to the People (see, People v Malizia, supra, at p 757; People v Kennedy, 47 NY2d 196), we conclude that the evidence was sufficient to prove defendant’s guilt beyond a reasonable doubt. Lazer, J. P., Bracken, Niehoff and Hooper, JJ., concur.